DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kang et al. (US 2015/0188644) Section 0017, Singh (US 2019/0245590) Section 0026, and Hamzeh et al. (US 2019/0120969) Section 0143 teaches spectrum sharing between satellite systems and terrestrial systems. Chawla et al. (US 2020/0313758) Sections 0007, 0010 teaches interference mitigation to prevent 5G communications, for example, from interfering with satellite communications.  The prior art of record, however, fails to teach or render obvious the following features:
determine, based on the orbital parameter data and the sensor parameter data, a pixel representing an instantaneous field of view of the sensor; determine, based on the pixel, a window, wherein the window is an area comprising the pixel; wherein said orbital parameter data indicates at least a position of the satellite (NOTE: This is the same allowable subject matter as indicated in the Notice of Allowance for Parent Application 16/991591 now US Patent 11,095,361); determine one or more base stations, among the plurality of base stations, located within the window; determine a total out of band emissions for the window based on a determination, for each of the one or more base stations located within the window and based on information regarding each of the one or more base stations, of out of band emissions with respect to a second frequency band; determine whether the total out of band emissions exceeds a threshold; and output a notification indicating that the total out of band emissions exceeds the threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Getschmann et al. (US 2018/0205722) Section 0087 teaches a fully qualified domain name (FQDN) at the base station, Ransil et al. (US 2014/0324881) Section 0119 teaches simple object access protocol (SOAP) over HTTP, and De Amici (US 2017/0017534) Section 0063 teaches equatorial crossing time (ECT), all of which are disclosed in Applicants’ specification but not claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
July 21, 2022